Citation Nr: 0819867	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2007.  This matter was 
originally on appeal from a rating decision dated in April 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's July 2007 Remand, the Appeals 
Management Center (AMC) obtained treatment records from VAMC 
in Poplar Bluff and associated them with the veteran's claim 
file.  Subsequently, the AMC readjudicated the veteran's 
claim for service connection for PTSD and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's July 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in November 2005 and August 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

.  

The August 2007 letter advised the veteran how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the August 2007 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in March 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in March 2006. 38 
C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303(a).  

The veteran contends that he should be service-connected for 
PTSD.  In support of his claim, in November 2005, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
which identified an in-service stressor of being subjected to 
mortar fire while driving a truck to deliver ammo.  The 
veteran reported that his memory was not good enough to 
remember names of any wounded, killed, or missing soldiers 
that he knew or to remember exact dates and places of where 
it happened.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  The 
provisions of § 4.125(a) in turn require that a diagnosis of 
a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

The Board finds the evidence of record insufficient to 
support service connection for PTSD.  The Board's decision 
herein does not deny the veteran's claim for service 
connection for PTSD based upon the lack of any verified in-
service stressor as the Board's analysis does not reach this 
issue.  The basis for the denial of service connection for 
PTSD is that the evidence indicates that record is absent the 
required DSM-IV conforming diagnosis of PTSD.  38 C.F.R. §§ 
3.304(f), 4.125(a).

Post service VA medical records indicate that the veteran has 
been diagnosed with an anxiety disorder and a personality 
disorder.  Several VA medical records also indicate a need to 
rule out PTSD.  However, no definite diagnosis of PTSD has 
been rendered.  

The veteran was afforded a VA examination in March 2006.  The 
veteran complained that he could not sleep at night and wakes 
up.  The veteran was questioned about in-service stressors 
and he answered that he blocked it all out.  After mental 
status examination, the physician concluded that based on the 
evaluation, the veteran experienced some symptoms of PTSD but 
did not meet the required criteria.  

An October 2006 psychiatric progress note indicated that PTSD 
was not seen at that time as the veteran did not talk about 
nightmares and he had no startle reflex.  

In November 2006, a PCL-M was administered; the veteran's 
scored 58.  A note indicates that a score of 50 or more has 
been used to categorize PTSD in veterans.  In addition, a 
PTSD screen in January 2006 was positive.  However, in 
February 2007, the veteran was sent for a mental health 
consultation.  The veteran refused to discuss anything 
related to Korea.  The health care provider noted that while 
the veteran's score on the PCL-M administered in November 
2006 suggested that he might carry a diagnosis for PTSD, his 
response to questions during the interview suggested that he 
might not meet the full criteria for PTSD, and his 
unwillingness to discuss anything related to Korea precluded 
an accurate assessment.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v.Brown, 
104 F. 3d 1328 (1997) (holding that VA's and the Court's 
interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and, therefore, the 
decision based on that interpretation must be affirmed.  
Here, the competent and probative evidence shows the veteran 
does not currently have a diagnosis of PTSD consistent with 
the criteria of the DSM-IV.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.    




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


